internal_revenue_service department of the treasury number info release date index no washington dc person to contact elliot m rogers id no telephone number refer reply to cc ita - cor-100149-01 date date dear commissioner rossotti has asked me to respond to your letter dated date concerning certain issues you have with the internal_revenue_service we want to assure you that we carefully reviewed your letter and the documents you enclosed as you know revenue_officer and we have discussed this matter with him has been assigned to your case you state that you clearly do not owe any taxes for the years in question this is incorrect our review shows that the irs determined deficiencies in your federal_income_tax for penalty for you disagreed and filed a petition in the along with an addition_to_tax and an accuracy-related in the court denied your motion for summary judgement as to all issues a hearing was then held on the remaining issues in in response to your argument the court decided that neither the theory of judicial estoppel nor the period of limitations barred the assessment and collection of the deficiency in income_tax for against you on all other issues relating to backpay withholding credits business_expenses addition_to_tax and accuracy-related_penalty the court also held you then appealed reasserting all of the claims raised in the exception of the claim for deducting reimbursable business_expenses in with the stated has demonstrated no error in the tax court’s factual findings and review of that the record also shows that the legal issues were properly resolved the court discussed your arguments rejected them and affirmed the tax court’s decision thus all tax issues in your case have been resolved in favor of the government the you have been advised in writing that the irs has undertaken collection action because of your failure to pay the amount owed revenue_officer has told us that he has already met with you to discuss various collection alternatives future contacts by you with the irs on this matter should be directed to revenue_officer sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
